 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT make any of our present employees fill out and sign employ-ment application forms, and we will not hold any of our employees who signedsuch forms to what they agreed to do by signing them.WE WILL NOT discourage any of our employees from joining the United Steel-workers of America, AFL-CIO, or any other union, by firing or suspending anyof our employees.WE WILL NOT interfere in any other manner with the rights of our employeesunder the law, or force them to give up any of their rights under the law.WE WILL offer their jobs back to Walter Lee Johnson, Quentin Nealy, Allen J_Rose, and Willie Pollard, and give them backpay for the time that they have notbeen working since the night shift was established on January 17, 1964.WE WILL give Herman Amos the pay which he would have received if he hadnot been suspended from work for 2 weeks on January 30 and for 1 week onMarch 2.WE WILL get together with the Union, whenever the Union asks us to, to tryto work out a written union contract.All our employees are free to become or remain, or refrain from becoming orremaining, members of any labor union.If any employee is unable to read this notice but learns that it has been posted, hemay ask the management to have it read to him.LANEY & DUKE STORAGE WAREHOUSE CO, INC., andLANEY & DUKE TERMINAL WAREHOUSE CO., INC.,Employers.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion inaccordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, in theFederal Office Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711,if they have any question concerning this notice or compliance with its provisions-Tursair Fueling,Inc.andMarvin Louis Howe, Jr.Case No.12-CA-2956.February 26, 1965DECISION AND ORDEROn December 11, 1964, Trial Examiner Herbert Silberman issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the Board has delegated its powersin connection with this case to a three-member panel [MembersFanning, Brown, and Jenkins].t Respondent'srequest for oral argument is hereby denied,as the record,exceptions,and briefs adequately present the issues and the positionsof the parties151 NLRB No. 35. TURSAIR FUELING, INC.271The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in the case, and hereby adopts the Trial Examiner's find-ings, conclusions, and recommendations with the modifications notedbelow 2ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that RespondentTursair Fueling, Inc., Miami, Florida, its officers, agents, succes-sors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order .32The Trial Examiner found that Howe's concerted activities were a contributing factorleading to his discharge.Respondent's counsel at the hearing before the Trial Examinerreadily conceded such to be the caseHe stated that Respondent'sresentment overHowe'sconcerted activities"played a part in the discharge...[and] . . . it is areasonable inference that this was one of the factors in the discharge"On the recordbefore us, however,the conclusion is inescapable that not only were Howe's concertedactivities a factor in his discharge,but they were the motivating factor for that dis-charge.Thus, at the time of Howe'sdischarge,Respondent's general manager, Wobbe,when asked by Howe if he had been fired because of "shooting off my mouth,"replied,"Yes "Wobbe gave Howe no other reason for the dischargeWobbe's statement clearlyconfirms the fact,as the record shows and as Turso stated in his letter to Howe advisingHowe of his discharge,that Howe'sconcerted activities were the real reason for thedischargeIn support of its contention that Howe was a supervisor,and that his dis-charge was therefore privileged,'Respondent claims that the Trial Examiner failed togive sufficient weight to Wobbe's testimony that Howe,among other alleged indicia ofsupervisory status, had the authority to send an employee homeIt is not clear whetherthe Trial Examiner credited Wobbe's testimony in this regard.However,even if Wobbeiscredited,at best his testimony shows that he was referring only to the particularcircumstance when an employee was drinking.We do not believe,in light of all theevidence,that this strictly limited authority is sufficient to overcome the Trial Examiner'sfinding that Howe was not a supervisor within the meaning of Section 2(11) of the Act3The Board has considered Respondent's "Request to the National Labor RelationsBoard To Receive Respondent's Statement,and in the Alternative, a Request for Remand,in Supplementation of Respondent'sBrief to the Board in Support of Exceptions," andthe General Counsel's response in opposition theretoAs the Board has found thatRespondent's true motive for discharging Howe was his concerted protected activities(see footnote 2,supra)and not because he drove a company vehicle off the pavedroadway as Respondent contends,there is no basis for the Board to withhold its customaryremedy of reinstatement and backpay.The above incident is insufficient to warrant theconclusion that Howe is a reckless driver who should not, in any event,be reinstatedAccordingly,we deny Respondent'srequest that the case be remanded to the TrialExaminer for the purpose of taking additional evidence and such request Is also deniedfor the reason that such evidence would merely be cumulative and Respondent has notshown that the evidence was unavailable to it at the time of the hearing.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amended charge filed on June 9 andJuly 20, 1964,respec-tively, byMarvinLouis Howe, Jr., an individual,a complaintdated July 21, 1964,was duly issued alleging that the Respondent, Tursair Fueling,Inc., herein also calledthe Company,has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) and(3) and Section 2(6) and(7) of the NationalLaborRelations Act, as amended.Respondent duly filed an answer denying thematerial allegations of the complaint and setting forth an affirmative defense more 272DECISIONSOF NATIONALLABOR RELATIONS BOARDfully described below.A hearing in this proceeding was held before Trial ExaminerHerbert Silberman at Miami, Florida, on September 22 and 23, 1964.The partiesparticipated in oral argument at the close of the hearing and, thereafter, filed briefswith me.Upon the entire record in this case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Florida corporation, maintains an office and place of business at theMiami, Florida, International Airport where it is engaged in business of fueling andlubricating aircraft.Respondent furnishes such services pursuant to a contract withTexaco, Inc., whereunder the Company transfers fuel and lubricants from Texaco'sstorage area to aircraft of various airlines, mostly foreign owned, which use the air-port.During the calendar year 1963, Respondent received payments from Texaco,Inc., totaling $124,583.63.Of said amount less than $10,000 was paid to Respondentwith respect to services performed by it for aircraft owned by domestic airlines. I findthat the Company is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDFreight Diivers, Warehousemen and Helpers, Local Union No. 390, an affiliate ofInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein called the Union, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe Company on June 5, 1964, discharged Marvin Louis Howe, Jr., at which timehe was handed a letter signed by the Company's president, W. T. Turso, which in partstates, "You are discharged because you have participated in concerted activities inyour own behalf and on behalf of the union which seeks to represent the rank andfileemployees.Management cannot tolerate such disloyalty in its supervisors."General Counsel contends that Howe's discharge for such reasons constitutes a viola-tion of Section 8(a)(1) and (3) of the Act.Respondent's defenses are : (1) Atthe time of his discharge Howe was a supervisor not subject to the protection of theAct; (2) Howe was discharged for cause and not because of his participation in con-certed activities; and (3) Howe is estopped to charge Respondent with a violation ofSection 8(a)(3) of the Act because in a representation proceeding, Case No. 12-RC-1949, pending on the date of Howe's discharge, a stipulation that Howe was asupervisor was entered into by the Union and the Company and was accepted bythe Hearing Officer and such stipulation was executed with the knowledge and con-sent of Howe or was ratified by Howe.B. The estoppel questionAt the hearing in the representation proceeding referred to above, which was heldon June 3 and 4, 1964, the Union and the Company entered into a stipulation, whichwas accepted by the Hearing Officer, that Howe should be excluded from the votingunit as a supervisor. (Howe was discharged the day after the hearing was concluded.)Subsequently, about June 10, 1964, the Union filed with the Regional Director of theBoard a request to withdraw the stipulation.Respondent contends it was not givenan opportunity to oppose the motion.The request was disposed of by the RegionalDirector in his Decision and Direction of Election, dated June 16, 1964, as follows.. . [A]fter the hearing, Petitioner filed a motion to withdraw from the stipulationas to Howe on the ground that Petitioner has discovered new information indicatingthatHowe is in fact not a supervisor.This motion was unopposed by Employer.There is also pending in this office a charge filed by Howe against Employer (12-CA-2956), the investigation of which indicates at this time that the record made inthe instant case may be incomplete and deficient as to the actual scope of Howe'sduties and responsibilities.The Union's motion to withdraw from its stipulation is,therefore, granted and Howe will be permitted to vote subject to challenge."Thus,there was no resolution in the representation proceeding of Howe's supervisory status.It is immaterial that the Company may not have had an opportunity to oppose therequest for withdrawal of the stipulation because by itself the stipulation could notdetermine Howe's status, even for the purposes of the representation proceeding.Under the Act and the Board's Rules, the officer conducting the representation hear-ing had authority only to accept the stipulation as part of the record in the case and TURSAIR FUELING, INC.273did not have authority to make any decision in the matter.Authority to make sub-stantive decisions in representation proceedings is reserved to the Board or theRegional Director.See Section 102.64 of the Rules and Regulations of the NationalLabor Relations Board, Series 8, as amended.As the Regional Director did notmake any final determination of Howe's status, Respondent was not prejudiced byany alleged deprivation of opportunity to oppose the Union's request for withdrawalof said stipulation.Any reliance the Company might have placed upon its stipulationwith the Union in reaching its decision to discharge Howe was misplaced because "theagreement between the Union and Employer [does not] preclude ... the Board fromexamining an employee's supervisory status...." N.L R B v. Montgomery Ward &Co., 242 F. 2d 497, 502 (C.A. 2), cert. denied 355 U.S. 829. Thus, the transactionsin the representation proceeding upon which Respondent relies do not serve to barconsideration of Howe's status in this proceeding. SeeLeonard NiederriterCompany,Inc.,130 NLRB 113, 115, footnote2; Southern Airways Company,124 NLRB 749,750, footnote 2, affd. in part 290 F. 2d 519 (C.A. 5). Furthermore, the stipulationbetween the Union 1 and the Company cannot operate to deprive Howe of his rightsas anemployee under the Act because, absent strong and persuasive circumstancesnot present in this case, the Board will not sanction any purported waiver of suchrights.Accordingly, I find the affirmative defense pleaded in Respondent's amendedanswer to be without merit.C. Howe's statusThe Company's primary activity at the Miami International Airport is furnishingfuel and lubricants for aircraft.This involves little more than transporting suchproducts in trucks from storage tanks to the aircraft and then transferring the fueland lubricants into the planes.During most of the period of Howe's employment,which was from April 8, 1963, to June 5, 1964, the Company operated around theclock, 7 days per week, and employed from 10 to 12 men, including General ManagerJohn H. Wobbe, who devoted himself primarily to office work. The employees weredivided into three regular shifts the hours of which were: 5:45 a.m. to 2:45 p.m.;2 to 11 p.m.; and 11 p.m. to 8 a.m.Wobbe's normal hours of work were from 9 a.m.to 6 p.m. In addition to Wobbe, the only other undisputed supervisor at the Com-pany's Miami facility during the period of Howe's employment was Charles Bullock.Bullock was responsible for the direction and supervision of the employees engagedin the fueling operations and for the care of the Company's equipment.His normalhours of work were from 8 a.m. to 5 p.m. Newly hired employees generally workedfrom 9 a.m. to 6 p.m. until they obtained sufficient experience in their duties forassignment to a regular shift.Apart from Wobbe and Bullock, all employees per-formed essentially the same duties.They spent approximately 80 percent of theirworking time fueling aircraft and the remainder of their time doing cleanup and simi-larmaintenance tasks.The number of men assigned to each of the three regularshifts varied from two to four per shift.Respondent acknowledges that from April 1963 to February 1964 Charles Bullockwas the only supervisor of the Company's fueling operations and that the employeesworked without any direct supervision at night and on Bullock's days off. In Febru-ary 1964 Howe was appointed to the position of leadman on a probationary basis andsuch promotion was made permanent in April 1964. Respondent contends that asleadman Howe was a supervisor within the meaning of the Act. According to Wobbe,in February 1964 "I told Mr. Howe I thought he would make a good supervisor, andI would like to give him an opportunity to see if he could be on that [on a] permanentstatus."At that time, apart from Bullock and Wobbe, all employees were classifiedas refuelers.When Howe was designated as a leadman he was given a new titlenever previously held by any other employee of the Company.2Wobbe did noti Respondent attemptedto prove that there was a link between Howe and the Unionwhichin some mannerauthorized the Union to act for Howe in the representation pro-ceeding.However, while no evidence was adduced by Respondent showing any relation-ship between Howe and the Union prior to the former's discharge, there was testimonyindicating Howe had been opposed to the Union. I find that Respondent has not estab-lished that the Union in any way was acting for or on behalf of Howe when it enteredinto said stipulation with the Company2Wobbe testified that "[a] supervisor is a leadman, also" Regardless of Wobbe'sunderstandingof the significance of the classification of leadman, Howe and the other-employees of the Company were told merely that Howe was appointed a leadman. Onthe other hand, Bullock was known to the employees as a "supervisor" and the word"supervisor"was written on Bullock's uniform.No designation of position was in-scribed onHowe's uniform after his appointment to the position of leadman.783-133-66-vol. 151-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDadviseHowe what duties, responsibilities,or authority attached to the position ofleadman at the time he informed Howe of his appointment.3Howe remained subjectto Bullock's supervision.He continued to do the same work after his designation asleadman as he did before his promotion,spending about 80 percent of his time fuelingaircraft and about 20 percent of his time doing maintenance tasksAccording toWobbe, the significant change that occurred by Howe's promotion is that "he was theboss in February.With my sanction,he was able to direct the men."About 2 weeks after Wobbe advised Howe of his provisional appointment to theposition of leadman,at a general meeting of employees,Wobbe informed them ofHowe's designation as leadman.4In April, Howe was given an increase of 12 cents per hour thereby raising hisrate of pay to $2.12 per hour and about the same time Howe was informed that hisappointment as leadman had become permanent.No further announcement con-cerning Howe's status was made to the other employees.Wobbe testified that Howe had no authority to hire, discharge,5or disciplineemployees,6but he considered that Howe had authority to make recommendationsaWobbe testified that Howe"was responsible to see that the afternoon work was car-ried out properly"Wobbe could not remember when he told this to Howe,althoughhe believes he did so in February 1964 In this connection Wobbe did not advise Howeas to the manner in which the latter was to discharge such responsibility or whatauthority he had over other employees.According to Wobbe,Howe "had been there longenough to know what a supervisor'sduties were..[H]e worked for Mr BullockHe knew the operationImean I didn't feel as though I had to sit down and say, `Youdo this, you do that,'exactly,or write it down for him..."Wobbe also testifiedthat as situations arose he discussed with Howe the additional duties and responsibilitieshe expected Howe to assume.However, Wobbe's testimony concerning such discussionswas meager and inconclusive.Wobbe explained that he was at a loss to describe suchadditional duties and responsibilities"because I don't know what particular things cameup, and when they came up "*Wobbe testified that he also told the employees that Howe is in charge of the after-noon shift.None of the other witnesses who testified at the hearing,including CurtisPike who was called as a witness by Respondent,corroboratedWobbe's testimony inthis respectI do not credit Wobbe that such statement was made to the employees.Wobbe's testimony in many respects was uncertain,vague, or ambiguous and reflectedan effort to direct his answers into channels most favorable to the course of Respond-ent's case rather than to relate sincerely and accurately the events as he rememberedthem.In general,I find Wobbe was an unreliable witness.Howe also displayed anuncommendable tendency at the hearing to distort the events about which he was ques-tioned in order to give a favorable color to his testimony.Howe also impressed me asbeing an unreliable witnessAccordingly,the facts as set forth in this Decision arethe versions of the events which, upon the record as a whole,I believe to be correct aftertaking into account my reservations as to the credibility of Wobbe and Howe.Although I do not credit Wobbe'stestimony that he intormed the employees thatHowe was in charge of the afternoon shift, I do find that Wobbe told the employees, atthemeeting referred to above, that any questions that arise in the afternoon shouldbe taken up with Howe and Howe was instructed to telephone Wobbe or Bullock aboutsuch matters rather than the men doing so directly.Wobbe did not describe the natureof the questions which arose or the extent of Howe's authority to resolve them. Someamplification is obtained from the testimony of Leonard Simkovitz who testified that heunderstoodWobbe's instruction was, "In case we have any doubts in our fueling inloads or other things . . . we should ask Howe," and from the testimony of CharlesHeinig who testified that a couple of times when the men were running behind in theirwork Howe telephoned WobbeThere is no evidence that by reason of Wobbe's instruc-tion Howe was given or exercised any authority other than of "a routine or perfunctorynature."N.L.R B. v. Southern BleacheryfPrintWorks,Inc,257 F. 2d 235, 239(C.A. 4).5Wobbe testified that there was an occasion when Howe reported to him that anemployee had come to work half drunk and Howe was tempted to pull the employee'stiniecard and send him homeWobbe replied, "You should have,and any time you feelthis is necessary,do it"There is no evidence that Howe ever sent any employee homeor that employees of the Company had been informed that Howe had such authority.I do not find that the quoted remaik by Wobbe conferred upon Howe independent authorityto discharge or relieve employees from duty.6Completely uncontradicted is Howe's testimony that he had no authority to effectthe transfer of employees, to make changes in their job duties,to recommend promotionsor pay raises for employees,or to excuse tardiness or absences on the part of employees. TURSAIR FUELING, INC.275regarding the hire and discharge of employees, although he never specifically advisedHowe that he had such authority.According to Wobbe, he discussed with Howethe performance of various employees, and in particular he discussed the dischargeof Lawyer.However, Wobbe's testimony also shows that he independently reacheda decision to discharge Lawyer and that Howe's concurrence with his decision didnot motivate Wobbe's action.Furthermore, that Wobbe discussed employees' per-formance with Howe in itself does not have any particular significance becauseWobbe had such discussions with Howe before Howe was appointed leadman 7 andalso discussed such matters with other employees.Wobbe's testimony fails to estab-lish that Howe had authority effectively to recommend the hire or discharge ofemployees.Wobbe also testified that wherever possible he adopted the recommen-dations advanced by Howe with regard to the employees' working conditions.How-ever, he did not testify that he had informed Howe of such fact and did not testifyto any recommendation of Howe's that he had accepted or even had acted upon.Furthermore, Wobbe testified that he followed Howe's recommendations "if I thoughtitwas a good idea," which suggests that Howe's recommendations were subject toWobbe's independent evaluation and did not carry any effective weight.Wobbe testified that in March 1964 he informed Howe that the latter had author-ity to authorize overtime work and that Howe, in fact, exercised such authority onat least five occasions.However, Wobbe never advised the other employees thatHowe had such authority.Wobbe explained that occasions arose where becauseemployees were engaged in fueling operations when their shift ended it was necessaryfor them to work overtime.The employees had been instructed that they shouldtelephone him before so doing, but if Wobbe was not available the employees thenwere permitted to assume for themselves the responsibility for determining the needfor overtime work.As all the employees had limited discretion regarding theirovertime, as they had not been advised that Howe could assign them overtime work,and as only little judgment was required in making the determination concerning thenecessity for overtime work,8 such authority as was given Howe with respect to theauthorization of overtime work was merely of a routine nature.Lastly, in support of Respondent's position that Howe was a supervisor is Wobbe'stestimony purporting to establish that Howe exercised authority to schedule theemployees' work and to direct them in their work.Wobbe testified that in April orMay, Howe's hours of work were changed by an hour so that he then worked from3 p.m. to midnight.Wobbe's purpose was to reduce overtime work.According toWobbe, he advised Howe that by reason of the change Howe "would overlap themidnight shift by an hour, so the men could be lined up with their duties."Thisinvolved "calling our contract customers to find out whether or not they have anyships that needed refueling,at what time this should be done, and when they wereleaving."Thus,it appears that this function was nothing more than a routine sched-uling activity.Concerning Howe's alleged authority to direct the work of other men, Wobbe'stestimony was that Howe instructed new men in their duties and where a fuelingoperation to which Howe was assigned required more than one man Howe assumedcharge.The function Howe discharged of instructing new employees did not set himapart from any other experienced employee because, according to Curtis Pike, "usu-ally the newer men that came on would look forward to the older men to carrythem along," or invest him with supervisory responsibility.N.L.R.B.v.ValentineSugars, Inc.,211 F. 2d 317 (C A. 5).With regard to Howe's alleged direction of other experienced employees,the tes-timony shows that their work was repetitive and, according to Wobbe, the men weresupposed to know what to do and how to do it. Thus, taking charge meant no morethan that Howe indicated to his coworkers the division of their joint duties.9Themere responsibility of making work assignments in a routine fashion does not makean employee a supervisor.Precision Fabricators, Inc. v. N.L.R.B.,204 F. 2d 567(C.A. 2).7Wobbe testified that if Howe "had suggested the biting or firing of anyone in particularbefore this time that I had enough confidence in him to try him for supervisor, I wouldhave ignored it, whereas afterwards what he said carried a lot of weight "8Wobbe testified that between March and June 1964 he did not refuse the overtimerequest of any employeePrior to March there were a few times when a plane arrivedlate for fueling and Wobbe was able to avoid authorizing overtime work by making otherarrangements for fueling the craft9When Howe was on duty,in the absence of Bullock and Wobbe,Howe distributed thework among the men, that is, he assigned to the men the aircraft they were to fuelThisroutine function was performed by other nonsupervisory employees at times when Bullock,Wobbe, and Howe were not at work. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company's refueling activities were conducted by a small number of menconsisting of two to four per shift.During the period from April 1963 to February1964 these men admittedly operated without direct supervision except when Bullockwas on duty. In February 1964 Howe was appointed a leadman. Prior thereto theCompany had not used any such job title and had not published any job descriptionfor that position.Accordingly, no inference can be drawn merely from the appoint-ment of Howe to the position of leadman that he was hereby invested with supervisoryauthority or by reason of such appointment was assigned additional duties and respon-sibilities.Such announcement of Howe's appointment as was made to the employeesdid not convey to them the impression that Howe had been designated their supervisoror that he had been given any significant authority over them. Thus, Curtis Pike tes-tified that it "was never announced to me that [Howe] was a supervisor." Similarly,Eugene Rumford, Leonard Simkovitz, and Charles Heinig testified that they had notbeen informed Howe was their supervisor nor did they consider him to be such. Suchauthority as was given to Howe or which Howe did in fact exercise after February1964 was merely of a routine nature not requiring the use of independent judgment.Accordingly, I find that during the times material hereto Howe was not a supervisorwithin the meaning of Section 2(11) of the Act.Frederick Steel Company,149 NLRB5;ManagementDirectors, Inc., d/b/a Columbus Plaza Motor Hotel,148 NLRB1053;Plastic Industrial Products, Inc.,139 NLRB 1066;United States GypsumCompany,118 NLRB 20.D. Howe's dischargeMarvin Louis Howe,Jr.,was discharged on June 5, 1964, when General ManagerJohn H.Wobbehanded him a letter signedby W. T.Turso, the Company's president,which in pertinent part reads as follows:This willnotify you that you are discharged as of five o'clock p.m., June 5th,1964.You are discharged because you have participated in concerted activities inyour own behalf and on behalf of the union which seeks to represent the rankand file employees.Management cannot tolerate such disloyalty in its super-visors.Despite the letter,Respondent contends that Howe was discharged not for thereasons set forth therein but because Howe on the previous day in violation of acompany rule drove a truck onto an unpaved area causing damage to the vehicle.koWobbe testified that the rule had been violated only once before,in September orOctober1963, and the two employees who had been its transgressors were discharged.However, Wobbe further testified that, although in June 1964 he was the individualimmediately responsible for the control and direction of personneland had authorityto discharge employees,he did not make the decision to discharge Howe and hadnot been consulted about the matter.The letterof discharge was handed to himby Gloria Clausen with instructions that he should give it to Howe.Gloria Clausen,who is secretary-treasurer of the Company and assistant to Presi-dent Turso,testified that early in theday ofJune 5 she was informed about Howe'sviolation of the rule.She thereupon telephoned the Company's attorney and advisedhim that she wanted to discharge Howe because of the accident." He told her hewould call back.Later he did so and dictated the letter of discharge.After theletterwas typed,itwas taken to PresidentTurso forhis signature and then MissClausen brought it to the airport and gaveit toWobbefor delivery to Howe.Clausen testified that she andTurso bothagreed to discharge Howe because ofthe accident.Turso did not testify at the hearing.Miss Clausen was asked toexplain how it happened that Howe was advised he was being discharged for hisparticipation in concerted activities if his violation of the rule was the reason forhis discharge.She testified that she had to accept the judgment of the Company'sattorney in the matter.She was of the opinion that the attorney composed the let-ter based upon a conversation between the attorney and Turso.The conversation10 The rule was to the effect that employees were not to drive vehicles off pavedsurfacesand employees who violated the rule would be discharged immediately.A copyof the rule, which had been initialed by all the employees including Howe, had beenposted on the bulletin boardu Miss Clausen explained,"We did not normally discharge somebody with a letter.But we were advised in May, following the notice that the employees wanted to berepresented by the union, we were advised by our counsel not to talk to any of theemployees about anything, not to change anything in the company, not even to dischargeanyone.We lost all contact with the employees at this time." TURSAIR FUELING, INC.277towhich she referred concerned a meeting held in May 1964 between Turso andHowe.At this meeting Howe discussed with Turso various grievances on the partof the Company's employees.12Clausen learned from Turso that,during the meet-ing,Howe had saidto Turso thatHowe "can get any man to quit any time he wants,or they will all walk out now if he asks them to." According to Clausen,Turso "wasquite upset...because of this remark which he in turn, in my presence,told ourattorney.And Iguess the attorney assumed from this that this is one of the peoplethat is agitating on the job, this is a supervisor agitating.Thisis the only reason Ican see that such a letter [the June 5 letter of discharge]would be written."Although onJune4, 1964,Howe had caused damage to a truck by driving it off apaved surface in violation of the Company's rule against such action,another eventof significance also occurred on that date.On June 4 the hearing in the representa-tion proceedings,Case No. 12-RC-1949, was concluded.At thathearing the Com-pany had entered into a stipulation with the Union agreeing to exclude Howe fromany unit of eligible voters upon the ground that he was a supervisor.Thus, had itbeen Turso's desire to discharge Howe because of the offensive remarks the latterhad made during their May meeting,thismight have seemed to Turso or his attorneyas the opportune time to take such action without incurring any large risk that by sodoingthe Companywould be accused of violatingthe Act.13I find, contrary to the contention of Respondent, that Howe's breach of the ruleregarding driving trucks off paved surfaces was not the sole motivating reason forhis discharge.AccordingtoMiss Clausen,President Turso had been upset by theremarks made by Howe during his meeting with Howe in May.The letter of dis-charge signedby Turso unmistakablyadverts to the incident by giving as the reasonfor Howe's discharge his participation"in concerted activities in your own behalfand on behalf of the union which seeks to represent rank and file employees." Thelettermakes no mention whatsoever of Howe's misconduct on the previous day. Inthe circumstances,I find that a contributing reason motivating Howe's discharge wasthe reason set forth in the letter of June 5.14Howe's violation of a company rulethe day before his discharge does not exculpate the Company because the "mereexistence of valid grounds for a discharge is no defense to a charge that the dis-charge was unlawful,unless the discharge was predicated solely on those grounds."N.L.R.B. v. SymonsManufacturingCo.,328 F. 2d 835 (C.A. 7).Respondent discharged Howe because of his conduct in connection with the pres-entation tothe Company'spresident of grievances on his behalf and the behalf ofother employeesSuch activityby Howe, in the circumstances of this case, waswithin the ambit of rights guaranteed employees by Section7 of the Act.Howe'sdischarge,therefore,interfered with, restrained,and coerced Howe and other employ-ees in the exercise of the rights guaranteed in Section7 of the Act,and thereby vio-lated Section 8(a) (1).Furthermore,when discharging Howe Respondent specificallyadvised him that among the reasons for its action was his concerted activities "onbehalf of the union which seeks to represent the rank and file employees."In thesecircumstances Howe's discharge constituted a discrimination tending to discouragemembership in the Union in violation of Section 8(a)(3) of the Act.32Howe testified that several employees desired to speak with Turso concerning theircomplaints about the conditions of work at the CompanyHowe suggested that itwould not do any good for a group to barge into Turso's office.He recommended to theemployees that they should give him notes of their individual grievances and he wouldthen speak with Turso about their complaints.This procedure was followed and Howehad a meeting with Turso at which time he discussed the employees'grievances andalso gave to Turso a list of suggestions and complaints which had been prepared byanother employee, Curtis Pike.18 Although Miss Clausen testified to a conversation between Turso and the Company'sattorney regarding Howe, she did not testify that she was present at all conversationsbetween Turso and the attorney. In the absence of any testimonial explanation byTurso or the Company's attorney, the June 5 letter of discharge suggests the possibility,ifnot probability, that Turso had indicated to the attorney his desire to discharge Howeand that when they thought such discharge could be effected with impunity the actionwas taken.14Clausen's testimony shows that responsible officials of the Company caused the June 5letter of discharge to be delivered to Howe.Therefore, regardless of the individualpersonal motives of such officers, the reasons for the Company's action as set forth inthe letter bind the Company.Furthermore, absent any denial on the part of PresidentTurso,such letter under his signature must be deemed to represent his reasons for theaction taken. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above,occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practicees,I shall rec-ommend that it cease and desist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent on June 5, 1964,unlawfully dischargedMarvinLouis Howe,Jr., I shall recommend that Respondent offer him immediate and fullreinstatement to his former or to a substantially equivalent position without preju-dice to his seniority or other rights and privileges,and make him whole for any lossof earnings he may have suffered by reason of the discrimination against him, bypayment to him of a sum of money equal to that which he normally would haveearned from the aforesaid date of discharge to the date of Respondent'soffer ofreinstatement less his net earnings during such period.The backpay provided hereinshall be computed on the basis of calendar quarters,in accordance with the methodprescribed in F.W. Woolworth Co.,90 NLRB 289. Interest at the rate of 6 per-cent per annum shall be added to such net backpay and shall be computed in themanner set forth inIsis Plumbing&Heating Co.,138 NLRB 716.The violations of the Act committed by Respondent are potentially related to otherunfair labor practices proscribed by the Act and the danger of their commission inthe future is to be anticipated from Respondent's conduct in the past.The preventivepurposes of the Act will be thwarted unless the Recommended Order herein is coex-tensive with the threat.In order, therefore,tomake effective the interdependentguarantees of Section 7 and to prevent a recurrence of unfair labor practices, andthereby minimize industrial strife which burdens and obstructs commerce and thuseffectuate the policies of the Act, I shall recommend that Respondent be ordered tocease and desist from infringing in any manner upon the rights guaranteed employ-ees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.By discriminating in regaid to the hire and tenure of employment of MarvinLouis Howe,Jr., thereby discouraging membership in the Union,Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a) (3) of the Act.2.By interfering with, restraining,and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case,and pursuant to Section 10(c) of the Act, I hereby recommendthat Respondent,Tursair Fueling, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or assistance to Freight Drivers, Warehousemenand Helpers,Local Union No. 390, an affiliate of International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, or any other labor organ-ization,by discharging any of its employees or in any other manner discriminatingagainst any of its employees in regard to their hire, their tenure of employment, orany term or condition of their employment.(b) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assistany labor organization,to bargain collectively through representatives of their ownchoosing,to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any and all such activities. TURSAIR FUELING, INC.2792.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act:(a)Offer Marvin Louis Howe, Jr., immediate and full reinstatement to his formeror to a substantially equivalent position, without prejudice to his seniority and otherrights and privileges, and make him whole for any loss of earnings he may have suf-fered by reason of Respondent's discrimination against him in the manner set forthin the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board and to its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records, and all other records relevant to a determination of theamount of backpay due to said employee(c)Notify Marvin Louis Howe, Jr., it presently serving in the Armed Forces of theUnited States, of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.(d) Post at its place of business at the Miami International Airport, Miami, Florida,copies of the attached notice marked "Appendix." 15Copies of such notice, to befurnished by the Regional Director for Region 12, shall, after being duly signed byan authorized representative of Respondent, be posted upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps Respondent has taken to comply herewith.1615 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order.""In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT discourage membership in or assistance to Freight Drivers,Warehousemen and Helpers, Local Union No. 390, an affiliate of InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,or any other labor organization, by discharging any of our employees, or in anyother manner discriminating against any of our employees in regard to theirhire, their tenure of employment, or any term or condition of their employment.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization, to form, join,or assist any labor organization, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from any orall such activities.WE WILL offer Marvin Louis Howe, Jr., immediate and full reinstatement tohis former or to a substantially equivalent position without prejudice to hisseniority and other rights and privileges, and make him whole for any loss ofearnings he may have suffered by reason of our discrimination against him.TURSAIR FUELING, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Marvin Louis Howe, Jr., if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application in 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.'Employees may communicate directly with the Board'sRegional Office, Room 826,51 SW.First Avenue,Miami,Florida, Telephone No. 350-5391,if they have anyquestions concerning this notice or compliance with its provisions.Frank C. Varney Co., Inc.andPrinting Specialties and PaperProducts Union No. 447, International Printing Pressmen andAssistants'Union of North America,AFL-CIOCase No. 02-CA-1745.February 26, 1965DECISION AND ORDEROn November 4, 1964, Trial Examiner Arthur E. Reyman issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer'sDecision.He also found that the Respondent had notengaged in other unfair labor practices alleged in the complaint.Thereafter, the Respondent filed exceptions to the Decision and asupporting brief, and the General Counsel filed cross-exceptions tothe Decision, a supporting brief, and a motion to strike certain ofRespondent's exceptions.'The Respondent also filed an answeringbrief in opposition to cross exceptions.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs of the parties, andthe entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with the fol-lowing additions and modifications :On the basis of the credited testimony of employees Marshall andGill, the Trial Examiner found that Respondent's President FrankC.Varney coercively interrogated these two employees in earlyAugust 1963.However, the Trial Examiner's findings do not reflectall of Gill's testimony bearing on his discussion with Varney. Thus,Gill testified that, after urging him (Gill) not to "go along" or1This motion is denied, for we find that the exceptions challenged adequately complywith the Board's requirements.Cf.Patrick F..Izzi, d/b/a Pat Izzi Trucking Company,149 NLRB 1097.151 NLRB No. 38.